Opinion issued August 11, 2016




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-15-00691-CV
                             ———————————
  INFINITY CAPITAL II, LLC, INFINITY CAPITAL, LLC, LAURIE A.
   MCRAY, AND MCRAY MONEY MANAGEMENT, LLC, Appellants
                                          V.
                   STRASBURGER & PRICE, LLP, Appellee


                    On Appeal from the 281st District Court
                             Harris County, Texas
                       Trial Court Case No. 2014-32348


                           MEMORANDUM OPINION

      In this interlocutory appeal, appellants, Infinity Capital II, LLC (“Infinity II”),

Infinity Capital, LLC (“Infinity”), Laurie A. McRay (“McRay”), and McRay Money

Management, LLC (“MMM”) (collectively, “Infinity Capital”), challenge the trial

court’s order denying their Motion to Vacate and granting the Motion to Confirm
Arbitration Award of appellee, Strasburger & Price, LLP (“Strasburger”).1 In its

sole issue, Infinity Capital contends that the trial court erred in confirming, rather

than vacating, the arbitrator’s Final Award.

      We affirm.

                                       Background

      In its Motion to Confirm Arbitration Award, Strasburger alleged that it

“initiated an arbitration proceeding” against McRay, MMM, and Infinity “to enforce

a settlement agreement previously entered into” by the parties. Subsequently,

Strasburger “added” Infinity II “as a party to the arbitration” proceeding.2

      In its First Amended Statement of Claim, Strasburger alleged that on January

14, 2013, the co-trustees of the Maribel Allport Revocable Trust “entered into” a

Confidential Binding Settlement Agreement (the “Agreement”) with McRay,

MMM, and Infinity.3 The Agreement contained an arbitration provision, providing:



1
      See TEX. CIV. PRAC. & REM. CODE ANN. § 171.098 (Vernon 2011) (party may
      appeal judgment or decree “confirming” arbitration award).
2
      After Strasburger sought to add Infinity II as a party to the arbitration proceeding,
      Infinity Capital filed with the trial court its Original Petition and Emergency
      Application to Stay Arbitration Proceeding, seeking to prevent the addition of
      Infinity II as a party. Although not contained in the appellate record, the parties
      agree that the trial court “entered an Order requiring [Infinity II] to participate in the
      arbitration.”
3
      As alleged by Infinity Capital in its Original Petition and Emergency Application to
      Stay Arbitration Proceeding, the co-trustees of the Maribel Allport Revocable Trust,
      in 2011, sued McRay, MMM, and Infinity (the “Allport Lawsuit”). Strasburger
      served as legal counsel for the co-trustees in that lawsuit. On January 14, 2013, the
                                              2
      Any future disputes of any kind or character between or among the
      parties hereto shall be resolved through binding arbitration before Alan
      F. Levin. Any agreed party shall provide the opposing party with
      written notice of the grievance or future dispute and shall provide five
      (5) days opportunity to cure. In the absence of satisfaction to the agreed
      party, such party shall notify the Arbitrator of the dispute and seek a
      near term hearing. The Arbitrator shall convene a hearing within thirty
      (30) days of such notice. . . . The Arbitrator’s ruling shall be final and
      binding on all matters whether substantive or procedural. . . .

McRay executed the Agreement on behalf of herself, individually, and as the

“Authorized Signatory” for MMM and Infinity. Infinity II was not a party to the

Agreement. The co-trustees “later assigned” to Strasburger “all their rights and

benefits under the . . . Agreement,” including their “interests” in certain “real

properties.”

      Strasburger further alleged that Infinity Capital “wholly failed to comply with

the terms of the . . . Agreement,” “breached the terms of the . . . Agreement,”

“violated the fiduciary obligations imposed by th[e] Agreement,” and “entered into

a fraudulent scheme of conveying” the real properties in which Strasburger has

“interests.” According to Strasburger, these properties, which were “originally

owned by Infinity,” were “fraudulently conveyed” to Infinity II, “an entity wholly

owned and controlled by McRay.”

      Following a hearing, the arbitrator issued the Final Award, stating:



      parties to the Allport Lawsuit mediated their dispute and executed the Agreement,
      which is now the subject of the instant case.

                                          3
      The Parties appeared in person and through counsel before the
Arbitrator for a final hearing on November 25, 2014. Upon careful
consideration of the evidence adduced at trial, argument of counsel and
all post-trial submissions through the date of this AWARD, the
Arbitrator FINDS and RULES as follows:

1.    The several requests by [Infinity Capital] for additional time to
      “prepare sound, grounded and reasonable legal briefs, in light of
      all [t]he circumstances[,]”[] is DENIED. It has been seven (7)
      months since the trial of this dispute.

2.    The transfers of the following nine (9) properties from
      Infinity . . . to Infinity [II], as filed on May 8, 2013 and recorded
      in document number 20130221179, and as filed on January 7,
      2015 and recorded in document number 20150007609 of the
      Official Public Records of Harris County, Texas were fraudulent
      and are therefore deemed null, void and of no legal force or
      effect:

             1) 6007 Memorial Drive, #301, Houston, Texas 77007*
             2) 3333 Allen Parkway, #1206, Houston, Texas 77019*
             3) 6327 Borg Breakpoint, Houston, Texas 77379*
             4) 3311 Yupon Street, #307, Houston, Texas 77006*
             5) 3311 Yupon Street, #602, Houston, Texas 77006*
             6) 3311 Yupon Street, #410, Houston, Texas 77006*
             7) 5026 Charriton Drive, Houston, Texas 77039*
             8) 8302 Burwood Park Drive, Spring, Texas 77379**
             9) 9311 Enmore Court, Houston, Texas 77095**

3.    Strasburger is GRANTED an equitable interest in and a lien on
      all of the above properties.

4.    Infinity [II] is deemed the alter ego of . . . McRay and, therefore,
      is jointly and severally liable for the actual damages, and
      attorneys’ fees and expenses of Arbitration awarded to
      Strasburger in this Final Order.

5.    . . . McRay, individually, [MMM], Infinity . . . and Infinity
      [II] . . . shall, jointly and severally, pay to Strasburger the sum of
      $1,413,164.00 as Strasburger’s actual damages in this matter.
                                    4
      6.    . . . McRay, [MMM] and Infinity . . . shall pay to Strasburger the
            sum of $4,830.00 for sanctions as previously awarded to
            Strasburger in Arbitrator’s Order No. 7.

      7.    . . . McRay, [MMM], Infinity . . . and Infinity [II] shall pay to
            Strasburger the sum of $307.406.00 for its reasonable and
            necessary attorneys’ fees and expenses incurred in the
            prosecution of this Arbitration.

      8.    . . . McRay, [MMM], Infinity . . . and Infinity [II] shall pay to
            Strasburger the sum of up to $40,000.00 as reasonable and
            necessary attorneys’ fees and expenses in the event that this
            matter is unsuccessfully appealed to the Texas Court of Appeals
            by [Infinity Capital].

      9.    . . . McRay, [MMM], Infinity . . . and Infinity [II] shall pay to
            Strasburger the further and additional sum of $25,000.00 as
            reasonable and necessary attorneys’ fees and expenses in the
            event that this matter is unsuccessfully appealed to the Texas
            Supreme Court by [Infinity Capital].

      10.   Any original documents/deeds entrusted to the Arbitrator in the
            course of either this Arbitration or in the preceding mediation are
            subject to distribution by the Arbitrator pursuant to a written
            agreement by the parties. In the absence of such written
            agreement provided to the Arbitrator, any disputed documents
            being sought by any party from the Arbitrator will be deposited
            with the Court for disposition.

           THIS IS A FINAL ORDER AND DISPOSES OF ALL CLAIMS
      FOR RELIEF SOUGHT BY ANY PARTY IN THIS ARBITRATION.
      ANY RELIEF NOT SPECIFICALLY GRANTED IS DENIED.

      Strasburger then filed with the trial court its Motion to Confirm Arbitration

Award, and Infinity Capital responded with a motion to vacate the award, asserting




                                         5
that “there was no valid agreement to arbitrate,”4 the arbitrator “exceeded his

powers,”5 and the Final Award “violates public policy.”

                                Standard of Review

      We review a trial court’s decision to vacate or confirm an arbitration award

de novo based on a review of the entire record. Port Arthur Steam Energy LP v.

Oxbow Calcining LLC, 416 S.W.3d 708, 713 (Tex. App.—Houston [1st Dist.] 2013,

pet. denied); Cambridge Legacy Grp., Inc. v. Jain, 407 S.W.3d 443, 447 (Tex.

App.—Dallas 2013, pet. denied). Because Texas law favors arbitration, our review

of an arbitration award is “extraordinarily narrow.” E. Tex. Salt Water Disposal Co.

v. Werline, 307 S.W.3d 267, 271 (Tex. 2010); IPCO–G.&C. Joint Venture v. A.B.

Chance Co., 65 S.W.3d 252, 255–56 (Tex. App.—Houston [1st Dist.] 2001, pet.

denied). An arbitration award has the same effect as a judgment of a court of last

resort, and a reviewing court may not substitute its judgment for that of the arbitrator

merely because it would have reached a different result. CVN Grp., Inc. v. Delgado,

95 S.W.3d 234, 238 (Tex. 2002); J.J. Gregory Gourmet Servs., Inc. v. Antone’s Imp.

Co., 927 S.W.2d 31, 33 (Tex. App.—Houston [1st Dist.] 1995, no writ).

      Because arbitration is favored as a means of dispute resolution, every

reasonable presumption must be indulged to uphold an arbitrator’s decision, and


4
      See TEX. CIV. PRAC. & REM. CODE ANN. § 171.088(a)(4) (Vernon 2011).
5
      See id. § 171.088(a)(3)(A).

                                           6
none is indulged against it. City of Baytown v. C.L. Winter, Inc., 886 S.W.2d 515,

518 (Tex. App.—Houston [1st Dist.] 1994, writ denied). The award is presumed

valid, and it is entitled to great deference. Humitech Dev. Corp. v. Perlman, 424
S.W.3d 782, 790 (Tex. App.—Dallas 2014, no pet.). Review is limited such that a

trial court may not vacate an arbitration award even if it is based upon a mistake of

fact or law. Universal Comput. Sys., Inc. v. Dealer Sols., L.L.C., 183 S.W.3d 741,

752 (Tex. App.—Houston [1st Dist.] 2005, pet. denied); J.J. Gregory, 927 S.W.2d

at 33. Because we must accord great deference to arbitration awards, judicial

scrutiny of these awards focuses on the integrity of the arbitration process, not on

the propriety of the result. Women’s Reg’l Healthcare, P.A. v. FemPartners of N.

Tex., Inc., 175 S.W.3d 365, 367–68 (Tex. App.—Houston [1st Dist.] 2005, no pet.).

                                 Arbitration Award

      In its sole issue, Infinity Capital argues that the trial court erred in confirming,

rather than vacating, the arbitrator’s Final Award because “there was no agreement

to arbitrate,” the arbitrator “exceeded his powers by conducting [the] arbitration,”

and the Final Award “violates public policy.” See TEX. CIV. PRAC. & REM. CODE

ANN. §§ 171.087, 171.088(a)(3)(A), (a)(4) (Vernon 2011).

      A trial court must confirm an arbitrator’s award upon a party’s application,

unless grounds are offered for vacating the award. Id. § 171.087; see also Callahan

& Assocs. v. Orangefield Indep. Sch. Dist., 92 S.W.3d 841, 844 (Tex. 2002); Hamm


                                           7
v. Millennium Income Fund, L.L.C., 178 S.W.3d 256, 262 (Tex. App.—Houston [1st

Dist.] 2005, pet. denied) (confirmation of award “is the default”). Section 171.088

provides the exclusive grounds for vacating an arbitration award. Hoskins v.

Hoskins, No. 15-0046, --- S.W.3d ---, 2016 WL 2993929, at *3–5, *7 (Tex. May 20,

2016); see also Women’s Reg’l, 175 S.W.3d at 367 (“Unless a party relies on a

statutory basis to vacate an arbitration award, the trial court must affirm the award.”);

see TEX. CIV. PRAC. & REM. CODE ANN. § 171.088. The party challenging the

arbitration award has the burden to present the trial court with a sufficient record of

the arbitration proceeding to show that grounds exist to vacate the award.

Eurocapital Grp., Ltd v. Goldman Sachs & Co., 17 S.W.3d 426, 429 (Tex. App.—

Houston [1st Dist.] 2000, no pet.); see also Statewide Remodeling, Inc. v. Williams,

244 S.W.3d 564, 568 (Tex. App.—Dallas 2008, no pet).

No Agreement to Arbitrate

      Infinity Capital first argues that the trial court was required to vacate the

arbitrator’s Final Award because (1) “there was no agreement to arbitrate,” as “the

arbitration provision . . . was part of an invalid and unenforceable agreement,”

(2) “[t]he issue of whether there was an agreement to arbitrate was not the subject of

a prior proceeding before the trial court,” and (3) it “timely raised the lack of an

agreement during the arbitration process.”




                                           8
      Texas Civil Practice and Remedies Code section 171.088(a)(4) provides that

a trial court shall vacate an arbitration award where (1) “there was no agreement to

arbitrate,” (2) “the issue was not adversely determined in a proceeding” to compel

or stay arbitration, and (3) the party seeking to vacate the award “did not participate

in the arbitration hearing” without objection. TEX. CIV. PRAC. & REM. CODE ANN.

§ 171.088(a)(4).

      Here, we primarily focus on Infinity Capital’s assertions that there was no

agreement to arbitrate and it timely raised such an objection during the “arbitration

process.” In Women’s Regional, this Court addressed arguments similar to those

raised by Infinity Capital. See Women’s Reg’l, 175 S.W.3d at 367. Women’s

Regional Healthcare, P.A. (“WRH”) entered into a “Service Agreement,” which

contained an arbitration provision, with FemPartners of North Texas, Inc. and

FemPartners, Inc. (collectively, “FemPartners”). Id. at 366 (internal quotations

omitted). After an arbitration panel awarded it damages, FemPartners moved to

confirm the arbitration award, and the trial court granted the motion. Id. at 366–67.

      On appeal, WRH argued that the trial court erred in confirming, rather than

vacating, the arbitration award because the Service Agreement, which contained the

arbitration provision, was “void.” Id. at 367. Specifically, WRH relied on section

171.088(a)(4) in support of vacatur, arguing that “there was no agreement to arbitrate

because the [S]ervice [A]greement containing the arbitration agreement was


                                          9
illegal . . . and WRH raised the issue of illegality of the [S]ervice [A]greement in the

arbitration.” Id.; see TEX. CIV. PRAC. & REM. CODE ANN. § 171.088(a)(4).

      In concluding that WRH had not satisfied the requirements for vacatur under

section 171.008(a)(4), we noted that the statute requires that there be “no agreement

to arbitrate” and “[a]n objection to the validity of a contract containing [the]

agreement to arbitrate as a whole does not satisfy the statute.” Women’s Reg’l, 175
S.W.3d at 368. Instead, a party seeking to vacate an arbitration award must “object

specifically to the arbitration itself on the ground that there was never any agreement

to arbitrate between the parties.” Id. at 369 (emphasis omitted). And “if the parties’

dispute arises from a contract containing an arbitration clause, a challenge to the

contract as a whole—as opposed to a challenge specific to the arbitration clause

itself—[is to] be resolved by the arbitrator[],” not the trial court. Id. at 368 (emphasis

added). Accordingly, we held that WRH’s challenge to the Service Agreement as

illegal and void did not constitute an objection to the validity of the arbitration

provision contained in the Service Agreement and WRH could not rely on section

171.088(a)(4) in support of vacatur. Id. at 367–69.

      As in Women’s Regional, the Agreement entered into by the parties in the

instant case contained an agreement to arbitrate. See id. at 366. In fact, Infinity

Capital repeatedly recognized its agreement to arbitrate throughout the proceedings

below, including in its filings in the trial court. For instance, in its Original Petition


                                           10
and Emergency Application to Stay Arbitration Proceeding, Infinity Capital stated:

“The Agreement provides that any future dispute o[f] any kind or character . . . shall

be resolved through binding arbitration before Alan F. Levin (the ‘Arbitration

Provision’).” (Emphasis added.) And, in its First Amended Petition for Declaratory

Judgment, Infinity Capital reiterated that the Agreement “contained a provision

providing for arbitration of any disputes regarding the terms thereof,” and “[w]hen

the parties disagreed on the enforceability and terms of the Agreement, an arbitration

was convened.”6 (Emphasis added.)

      Further, Infinity Capital, in its Motion to Vacate, did not challenge the

arbitration provision specifically; rather, it asserted that the Agreement, as a whole,

was “illegal, invalid, and unenforceable.”         See id. at 367 (arguing “contract

containing the arbitration provision was void”). And the objection that Infinity

Capital raised before the arbitrator was not an objection that there was no agreement

to arbitrate, but that the parties’ entire Agreement was “unenforceable” and

“invalid.”7 See id. at 366 (objecting “on eve of arbitration hearing . . . that service

agreement [as a whole] was illegal”).




6
      Infinity Capital also attached a copy of the Agreement’s arbitration provision to its
      filings in the trial court.
7
      It is unnecessary for this Court to address whether Infinity Capital timely raised its
      objection before the arbitrator. See TEX. R. APP. P. 47.1.

                                            11
      To satisfy section 171.088(a)(4)’s requirements for vacatur, Infinity Capital

was “required to object specifically to the arbitration itself on the ground that there

was never any agreement to arbitrate between the parties.” See id. at 369 (emphasis

omitted). And its “objection to the validity” of the Agreement “as a whole” was

simply not sufficient to “satisfy the statute.” See id. at 368.

      Accordingly, we hold that the trial court did not err in not vacating the

arbitrator’s Final Award pursuant to section 171.088(a)(4).

Exceeding Powers

      Infinity Capital next argues that trial court was required to vacate the

arbitrator’s Final Award because the arbitrator “exceeded his powers by conducting

an arbitration and issuing an award based upon an arbitration clause contained in an

invalid and illegal settlement agreement.”

      Civil Practice and Remedies Code section 171.088(a)(3)(A) provides that a

trial court shall vacate an award where an arbitrator exceeded his powers. TEX. CIV.

PRAC. & REM. CODE ANN. § 171.088(a)(3)(A). An arbitrator derives his authority to

decide a dispute from the parties’ arbitration agreement. Nafta Traders, Inc. v.

Quinn, 339 S.W.3d 84, 90 (Tex. 2011); Gulf Oil Corp. v. Guidry, 327 S.W.2d 406,

408 (Tex. 1959). Therefore, the scope of an arbitrator’s authority depends on the

arbitration agreement, and an arbitrator exceeds his authority when he decides a

matter that is not properly before him. See Gulf Oil Corp., 327 S.W.2d at 408;


                                           12
Forged Components, Inc. v. Guzman, 409 S.W.3d 91, 104 (Tex. App.—Houston [1st

Dist.] 2013, no pet.).

      To determine whether an arbitrator exceeded his powers, we examine the

language of the parties’ arbitration agreement. Allstyle Coil Co. v. Carreon, 295
S.W.3d 42, 44 (Tex. App.—Houston [1st Dist.] 2009, no pet.); Graham-Rutledge &

Co. v. Nadia Corp., 281 S.W.3d 683, 690 (Tex. App.—Dallas 2009, no pet.). And

we resolve any doubts concerning the scope of what is allowed in favor of

arbitration. See Centex/Vestal v. Friendship W. Baptist Church, 314 S.W.3d 677,

684 (Tex. App.—Dallas 2010, pet. denied). It is only when the arbitrator departs

from the agreement and, in effect, dispenses his own idea of justice that the

arbitration award may be unenforceable. Forged Components, 409 S.W.3d at 104;

Centex/Vestal, 314 S.W.3d at 684.

      Here, the parties’ arbitration agreement provided:

      Any future disputes of any kind or character between or among the
      parties hereto shall be resolved through binding arbitration before Alan
      F. Levin. Any agreed party shall provide the opposing party with
      written notice of the grievance or future dispute and shall provide five
      (5) days opportunity to cure. In the absence of satisfaction to the agreed
      party, such party shall notify the Arbitrator of the dispute and seek a
      near term hearing. The Arbitrator shall convene a hearing within thirty
      (30) days of such notice. . . . The Arbitrator’s ruling shall be final and
      binding on all matters whether substantive or procedural. . . .

(Emphasis added.)




                                         13
      As evidenced by its language, the arbitration provision broadly covers “[a]ny

future disputes” between the parties. See City of Baytown, 886 S.W.2d at 518

(arbitration provision, “provid[ing] that ‘all questions of dispute’ arising under the

contract were to be arbitrated,” “broad”); see also Centex/Vestal, 314 S.W.3d at 685

(contract provision, stating “‘[a]ny claim arising out of or related to the Contract’ is

subject to arbitration,” “broad” and encompassed “wide range of disputes”

(alteration in original)); Baker Hughes Oilfield Operations, Inc. v. Hennig Prod. Co.,

164 S.W.3d 438, 443–44 (Tex. App.—Houston [14th Dist.] 2005, no pet.)

(agreement to arbitrate, “stating the parties would arbitrate ‘any controversy or claim

arising out of or relating to the Agreement or to . . . services, equipment, or products

provided to Customer,’” constituted “broad arbitration provision [that] subsume[d]

any controversy or claim”). And when an arbitration provision employs broad

language, such as the one in the instant case, it is construed as evidencing the parties’

intent to be inclusive rather than exclusive. Centex/Vestal, 314 S.W.3d at 685.

      Infinity Capital has not asserted that the arbitrator’s Final Award covered any

matters outside the scope of the parties’ arbitration agreement.           See Forged

Components, 409 S.W.3d at 104–05 (party did not “contend that the arbitrator

exceeded her authority by departing from the terms of the [arbitration] agreement

and dispensing her own idea of justice, nor d[id] it contend that the arbitrator

adjudicated a claim outside the scope of the agreement or purported to bind a party


                                           14
not subject to arbitration”); Pheng Invs., Inc. v. Rodriguez, 196 S.W.3d 322, 330

(Tex. App.—Fort Worth 2006, no pet.) (“Appellants do not complain that the

arbitrator decided an issue outside the scope of his powers, thus exceeding his

authority, but that he merely decided an issue incorrectly.”); see also City of

Baytown, 886 S.W.2d at 518 (explaining “[a]n award that goes beyond the matters

submitted for arbitration is void to that extent”). In fact, Infinity Capital’s complaint

does not at all focus on the parties’ arbitration agreement or the scope of the

arbitration provision. Instead, Infinity Capital argues that the arbitrator exceeded his

powers because the Agreement, as a whole, was “invalid and illegal.”

      The enforceability and validity of the Agreement is a matter “of any kind or

character between or among the parties.” And based on the language of the parties’

arbitration agreement such an issue clearly falls within the arbitrator’s authority. See

Centex/Vestal, 314 S.W.3d at 685–86 (“[W]hen, as here, there is a broad arbitration

clause, arbitration of a particular claim should not be denied unless it can be said

‘with positive assurance that the arbitration clause is not susceptible of an

interpretation that covers the asserted dispute.’”); Women’s Reg’l, 175 S.W.3d at

368 (“[I]f the parties’ dispute arises from a contract containing an arbitration clause,

a challenge to the contract as a whole . . . must be resolved by the arbitrator[].”); see

also Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 445–46, 126 S. Ct.
1204, 1209 (2006) (under “federal arbitration law” “unless the challenge is to the


                                           15
arbitration clause itself, the issue of the contract’s validity is considered by the

arbitrator”).

       Further, to the extent that Infinity Capital’s complaint concerns the arbitrator’s

failure to conclude that the Agreement as a whole was unenforceable, illegal, or

invalid, that is simply not a complaint that the arbitrator exceeded his powers and

does not constitute a ground for vacatur. See Pheng Invs., 196 S.W.3d at 330; see

also Barton v. Fashion Glass & Mirror, Ltd., 321 S.W.3d 641, 647 (Tex. App.—

Houston [14th Dist.] 2010, no pet.) (“The arbitrator resolved the parties’ dispute.

That he did so in an unexpected manner does not mean the arbitrator acted outside

the scope of his authority.”); Centex/Vestal, 314 S.W.3d at 686 (“A party cannot

submit an issue to the arbitration panel and then, when an unfavorable result occurs,

claim the arbitrators exceeded their authority in deciding the issue.”).

       Accordingly, we hold that the trial court did not err in not vacating the

arbitrator’s Final Award pursuant to section 171.088(a)(3)(A).

Public Policy

       Finally, Infinity Capital argues that the trial court should have vacated the

arbitrator’s Final Award because it “violates public policy” and the Texas

Arbitration Act (“TAA”) does not “provide[] the only means for vacatur of an

arbitration award.”




                                           16
      Recently, in Hoskins, the Texas Supreme Court held that in proceedings

governed by the TAA,8 Civil Practice and Remedies Code section 171.088 “provides

the exclusive grounds for vacatur of an arbitration award.” 2016 WL 2993929, at

*7. And a party seeking to avoid confirmation of an arbitration award may only do

so “by demonstrating a ground expressly listed in section 171.088.” Id. at *5. In

other words, “for all practical purposes, all other common-law vacatur doctrines are

no longer viable with regard to arbitrations governed by the TAA.” Id. at *7 (Willett,

J., concurring).

      Accordingly, we hold that the trial court did not err in not vacating the

arbitrator’s Final Award on the ground that it violates “public policy.”

      We overrule Infinity Capital’s sole issue.

                                     Conclusion

      We affirm the judgment of the trial court.




                                               Terry Jennings
                                               Justice

Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.




8
      The parties agree that this case is governed by the TAA.

                                          17